[J-95-2018]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,            :   No. 73 MAP 2017
                                          :
                    Appellant             :   Appeal from the Order of the Superior
                                          :   Court dated April 13, 2017 at No.
                                          :   1998 MDA 2015 affirming the
              v.                          :   convictions, vacating the Judgment of
                                          :   Sentence of the Court of Common
                                          :   Pleas of Cumberland County, Criminal
 KATHLEEN E. BRADDOCK,                    :   Division, dated October 20, 2015 at
                                          :   CP-21-CR-000415-2015 and
                    Appellee              :   remanding for resentencing
                                          :
                                          :   ARGUED: December 5, 2018


                                     ORDER


PER CURIAM                                         DECIDED: February 20, 2019
      AND NOW, this 20th day of February, 2019, the order of the Superior Court is

AFFIRMED. See Commonwealth v. Monarch, __ A.3d __, 2019 WL 287156 (Pa. filed

Jan. 23, 2019).